Title: Federal Republican, [12 December 1796]
From: “Federal Republican”,Hamilton, Alexander
To: 



[New York, December 12, 1796]

For the Minerva.
To the Citizens of New-York.
Fellow Citizens,
Elections in Republics are always of importance. The approaching one may with truth be said to be peculiarly so. No one can doubt that the steady and prosperous course of our government, hitherto is very much owing to the well deserved weight and influence of the excellent and beloved patriot, who now fills the presidential chair, and is shortly to quit it. If our best hopes are realized, as to his successor, the state of parties forbids us to expect that he will possess the universal confidence which has enabled his predecessor to stem the torrent of faction, and keep the vessel of state upright. It is then, evidently, of far greater importance than it has heretofore been, that the legislative department shall be well composed, and particularly that there shall be a majority in the House of Representatives, of a character truly American, unequivocally attached to the constitution of our country, resolved to execute the government with fairness, and to pursue under all circumstances, a course of measures, conducive to the true interest of our nation, unbiassed and unwarped by foreign influence or menace. In this great and essential object, all lesser considerations should be lost.
Two candidates are presented to our choice, James Watson, and Edward Livingston. Let us see who of them has the best title. Mr. Watson served his country with reputation, in the army during our war with Great Britain. Mr. Livingston was too young to take any part. Mr. Watson has been repeatedly elected in our state legislature, and has conducted himself with prudence. Mr. Livingston began his public career, as a member of Congress, at its last session, and it was marked with extreme temerity and impropriety. With a total disregard of that modesty, which is one of the best criterions of merit in a young man, and even a duty in an inexperienced young man, he set out with attempting a flagrant inroad upon the constitution of his country—one which if it had not been defended by the firmness of the President and the good sense of the people, would have precipitated us into incalculable evils. Every step of this extraordinary transaction was marked with impropriety. If he was even resolved to participate in the attempt, it was arrogant and unbecoming in him to take the lead. These were plain symptoms that he had not even acted in due concert with the party, with which he had inlisted; for though they came into the measure, they pursued it on ground differently from that which he had taken. His manner of conducting the thing was in other respects exceptionable; characterised by virulent and disgusting exclamations against men who (if they had even erred as he pretended in the measure he combated) had acquired from the uniform tenor of their public and private life, a title to decent treatment at least, and by a manifest spirit of hostility to That Man who has merited and has obtained the love and veneration of all good citizens. When Mr. Livingston’s immediate constituents, and with unexampled unanimity by their memorial to the House of Representatives expressed their sense to him against the course he was pursuing—did he take this sense as a guide? Did he pursue the maxim which the leaders of the party have constantly in their mouth, viz. that the Representative ought to be governed by the sense of his constituents? No such thing—he superciliously persisted to the last in opposing a provision for the treaty. Thus his conduct on the opening of his political career, may justly be denominated, assuming, rash, foolish, intemperate and obstinate.
In the comparison therefore of services, Mr. Watson has positive merit—Mr. Livingston not only no positive merit but positive demerit.
In the comparison of other qualifications, the advantage is full on the side of Mr. Watson. If Mr. Livingston has some outside showey talents, they are more than counterbalanced by the good sense and discretion, knowlege of business and of commerce, maturity of years and experience of Mr. Watson.
Mr. Watson is also a man of republican principles, manners and habits—Let all who have eyes judge for themselves how this description will apply to Mr. Livingston—His democracy, if genuine, is at least more at its ease in a coach.
If we advert to private character, that of Mr. Watson in a religious and moral sense will stand the test. I leave that of Mr. Livingston to the observation and judgment of his fellow-citizens.
One point I must however more particularly touch. To prejudice Mr. Watson it is alleged that he has made his fortune by speculation. This word speculation is of very vague and indefinite meaning. Every merchant is a speculator by the nature of his calling. Is he therefore a bad man? But be all that as it may, one thing is certain—that if Mr. Watson has been a speculator, Mr. Livingston has also been one, and the objection if it means any thing lies against one candidate equally with the other. Here the account is balanced.
But what turns the scale decidedly in favor of Mr. Watson, is his uniform attachment to the constitution and government of his country. Tho known to entertain sentiments friendly to the French revolution, without approving its excesses, he has never been disposed to sacrifice the peace and interest of the country to France—nor is there any danger that he will ever consent to sacrifice the rights and honor of the country to any foreign nation, whether a kingdom or a republic. It is a further consideration in his favor that he is a man free from pecuniary embarrassment and under no temptation from this cause to betray his trust. In choosing a man for an important public station, it is no objection to him that he is not rich. But if he be deeply embarrassed with debt, and withal has habits of expense, it is a very serious objection to him. It may expose his virtue to a severe trial. The example of a certain ex-secretary is a warning to us in this particular.

Federal Republican

